 

Exhibit 10.15

 

EXECUTIVE agreement

 

THIS EXECUTIVE AGREEMENT (the “Agreement”) by and between Hudson Highland Group,
Inc. (the “Company”) and Richard S. Gray (the “Executive”) is made as of January
20, 2012 (the “Effective Date”).

 

WHEREAS, the Company and the Executive have mutually agreed to his imminent
departure from employment with the Company as its Senior Vice President,
Marketing and Communications and to the following satisfactory transitional
arrangements.

 

NOW, THEREFORE, in consideration of this mutual Agreement, the Company and the
Executive hereby agree as follows:

 

1.           Departure. Executive’s duties as Senior Vice President, Marketing
and Communications shall conclude on March 31, 2012 and Executive’s employment
with the Company shall cease on March 31, 2012 (the “Departure Date”).

 

2.           Departure Payments. The Company will provide the Executive with the
following compensation, provided that the Executive has timely executed and not
revoked the Release (as defined in Section 6 of this Agreement) and provided
further that the Executive does not violate Section 5 of this Agreement:

 

(a)          The Company will pay the Executive Two Hundred Twenty-Five Thousand
Dollars ($225,000) on an annualized basis over a 12-month period commencing on
the Departure Date in accordance with the payroll practices of the Company in
effect from time to time, and less such taxes and other deductions required by
applicable law or authorized by the Executive; provided that any amounts that
would have been payable hereunder prior to the time the Release becomes
effective (without being revoked) will be accumulated and paid on the first
payroll date following the date the Release becomes effective.

 

(b)          The Executive will be eligible to receive his 2011 cash bonus
pursuant to the Senior Management Bonus Plan for 2011.

 

(c)          The Executive will not be eligible for the Senior Management Bonus
Plan for 2012.

 

(d)          If the Executive elects to exercise his rights to continue group
medical and dental plan coverage for a limited period (commonly referred to as
“COBRA rights”) within the statutorily prescribed time period commencing
immediately following the Departure Date, and the Executive pays an amount equal
to an active employee’s share of the premium for such group medical and dental
benefits, the Company will waive the remaining COBRA continuation premium for
the twelve (12) month period following the Departure Date. Notwithstanding the
foregoing, if the group medical and dental plan coverage are fully-insured and,
as a result of the Company’s subsidization of the Executive’s COBRA premiums,
the plans are considered discriminatory such that the Company would be subject
to an excise tax, then in lieu of the foregoing, the Company shall pay the
Executive an amount equal to what would have been the Company’s subsidy amount
had the Executive continued COBRA coverage for the twelve (12) month period.

 

-1-

 

 

(e)          The Company will pay the Executive the value for all the
Executive’s earned, but unused, vacation days for 2011 and for 2012 through the
Departure Date in accordance with Company policy.

 

(f)          All the Executive’s nonvested shares of restricted stock of the
Company that were previously granted to the Executive, and which were scheduled
to vest based on certain performance and service conditions, shall be fully
vested as of the Departure Date. These consist of 29,374 shares, or:

 

(i)          The remaining 9,334 shares of the 2009 grant which vests on stock
price achievement, with the $9/share and $12/share tranches still awaiting
vesting

 

(ii)         The remaining 8,040 shares of the 2010 grant, the performance
condition for which was met in February 2011 and for which the final two-thirds
would vest over time

 

(iii)        The entire grant of 12,000 shares of the 2011 grant which would
have been evaluated for vesting in February 2012

 

3.           Obligations of Executive at Departure. Executive represents and
warrants that Executive will, on or before the Departure Date, provide any
resignations from such positions as the Company deems necessary. Executive
further represents and warrants that Executive will, on or before such date,
deliver to the Company the original and all copies of all documents, records,
and property of any nature whatsoever which are in Executive’s possession or
control and which are the property of the Company or which relate to
Confidential Information (as described below), or to the business activities,
facilities, or customers of the Company, including any records (electronic or
otherwise), documents or property created by the Executive.

 

4.           Other Agreements. Except as provided below, all the terms of the
agreement between the Company and the Executive are embodied in this Agreement
and it fully supersedes any and all prior agreements or understandings between
the Executive and the Company, including, but not limited to, the Executive
Employment Agreement between the Company and the Executive, dated March 3, 2009:

 

(a)          This Agreement does not limit or restrict in any way Executive’s
rights or obligations under the Company’s employee benefit plans, including any
retirement plan, retirement savings plan, or group medical plan.

 

(b)          Except as provided in Section 2(f) of this Agreement, this
Agreement does not limit or restrict in any way Executive’s rights and
obligations under any stock options and/or restricted stock awards previously
issued to Executive.

 

-2-

 

 

(c)          The Company will sell to Executive for $1.00 each the Executive’s
Company-issued (i) Dell laptop computer, (ii) iPhone (with the associated phone
number to transfer to Executive) and (iii) iPad.

 

5.           Restrictive Covenants. In consideration of Executive’s position
with the Company immediately prior to the Departure Date, the business
relationships the Executive has developed while employed by the Company, and the
Executive’s knowledge of the Company’s business affairs including the
Confidential Information (as defined below), Executive agrees to the following
Restrictive Covenants, which are a continuation of certain covenants previously
agreed to by the Executive in Attachment A to the Executive Employment Agreement
between the Company and the Executive, dated March 3, 2009:

 

(a)          Non-Solicitation of Clients. During the one-year period following
the Departure Date (the "Restricted Period"), the Executive agrees that he will
not, directly or indirectly, unless such action is waived in writing by the
Chief Executive Officer of the Company, for the Executive’s benefit or on behalf
of any person, corporation, partnership or entity whatsoever, call on, solicit,
provide services for, interfere with or endeavor to entice away from the Company
any client to whom the Company provides services at any time during the 12-month
period proceeding the Departure Date, or any prospective client to whom the
Company had made a presentation at any time during the 12-month period preceding
the Departure Date. Notwithstanding the foregoing, nothing in this Agreement is
intended to prevent the Executive from being employed by any of the Company’s
clients in a marketing or communications position in which the Executive is not
soliciting clients of the Company.

 

(b)          Non-Hire of Employees. During the Restricted Period, the Executive
agrees that he will not, directly or indirectly, unless such action is waived in
writing by the Chief Executive Officer of the Company, for the Executive’s
benefit or on behalf of any person, corporation, partnership or entity
whatsoever, hire, attempt to hire, or solicit for hire any employee of the
Company or its subsidiaries, or any individual who was employed by the Company
or its subsidiaries, as of the last day of the Executive’s employment with the
Company.

 

(c)          No Participation in Business Combinations with Company. During the
Restricted Period, the Executive agrees that he will not make, or participate
with any other person who makes, any proposal for a business combination
involving the Company or the acquisition of the Company.

 

-3-

 

 

(d)          Confidentiality. Executive agrees that during the Restricted
Period, Executive shall maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and Executive will
not, directly or indirectly, disclose any Confidential Information to any person
or entity, or use any Confidential Information, whether for the benefit of
Executive or the benefit of any new employer or any other person or entity, or
in any other manner that is detrimental to or inconsistent with any interest of
the Company. If Executive receives notice that he must disclose Confidential
Information pursuant to a subpoena or other lawful process, Executive must
notify the Company’s General Counsel immediately. Except as permitted by the
Company, Executive agrees not to discuss this Agreement publicly and will
disclose its contents only to his attorneys, financial consultants, and
immediate family members. The provisions of the forgoing sentence shall not
apply to any truthful statement required to be made by Executive in any legal
proceeding or government or regulatory investigation, provided, however, that
prior to making such statement Executive will give the Company reasonable notice
and, to the extent he is legally entitled to do so, afford the Company the
ability to seek a confidentiality order.

 

(e)          Acknowledgement of Reasonableness of Restrictions. Executive
acknowledges and agrees that the scope and duration of these Restrictive
Covenants are reasonable and necessary to protect the legitimate business
interests of the Company. Executive acknowledges that Executive has received
substantial compensation from the Company in consideration for these Restrictive
Covenants and that Executive’s general skills and abilities are such that
Executive can be gainfully employed and that this Agreement will not prevent
Executive from earning a living following his separation from service with the
Company.

 

(f)          Company Entitled to Injunctive Relief. Executive agrees that the
Company will suffer irreparable damage in the event the provisions of this
Section are breached and that Executive’s acceptance of the provisions of this
Section was a material factor in Executive’s decision to enter into this
Agreement. Executive further agrees that the Company shall be entitled as a
matter of right to injunctive relief to prevent a breach by Executive. Resort to
such equitable relief, however, shall not constitute a waiver of any other
rights or remedies the Company may have. The provisions of this Section shall
not apply to any truthful statement required to be made by Executive in any
legal proceeding or government or regulatory investigation, provided, however,
that prior to making such statement Executive will give the Company reasonable
notice and, to the extent Executive is legally entitled to do so, afford the
Company the ability to seek a confidentiality order. Nothing herein modifies or
reduces Executive’s obligation to comply with applicable laws relating to trade
secrets, confidential information, or unfair competition.

 

6.           Release. The Executive and the Company shall execute the General
Release attached hereto as Exhibit A (the “Release”) on the Departure Date.

 

7.           No Disparagement. Neither the Executive nor anyone acting at his
direction at any time shall disparage the Company, including without limitation
by way of news media or the expression to news media of personal views, opinions
or judgments. The Company shall not disparage the Executive, including without
limitation by way of news media or the expression to news media of Company
views, opinions or judgments. For purposes of this section only, “Company” means
members of the Company’s Global Leadership Team and the executive officers of
the Company.

 

-4-

 

 

8.          Expenses and Insurance. With respect to services provided by the
Executive to the Departure Date and pursuant to this Agreement, the Company
shall (a) reimburse Executive for reasonable expenses incurred in the
performance of his services, (b) maintain Director and Officer insurance
coverage for the Executive consistent with that provided to other Company
directors and officers, and (c) provide Executive with full indemnification as
permitted by law.

 

9.          Taxes. All payments made herein or the value of all property
transferred to Executive hereunder shall be subject to applicable payroll and
withholding taxes. This Agreement shall be construed and administered in
compliance with Section 409A of the Internal Revenue Code. The parties agree to
amend the Agreement as may be necessary to avoid application of Code Section
409A excise taxes or penalties to payments made pursuant to this Agreement.

 

10.         Severability. In the event any one or more of the provisions of this
Agreement (or any part thereof) shall for any reason be held to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement (or part
thereof) shall be unimpaired, and the invalid, illegal or unenforceable
provision (or part thereof) shall be replaced by a provision (or part thereof),
which, being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provisions. However, in
the event that any such provision of this Agreement (or part thereof) is
adjudged by a court of competent jurisdiction to be invalid, illegal or
unenforceable, but that the other provisions (or part thereof) are adjudged to
be valid, legal and enforceable if such invalid, illegal or unenforceable
provision (or part thereof) were deleted or modified, then this Agreement shall
apply with only such deletions or modifications, or both, as the case may be, as
are necessary to permit the remaining separate provisions (or part thereof) to
be valid, legal and enforceable.

 

11.         Governing Law. This Agreement shall be governed by the substantive
laws of the State of New York without regard to its conflict of laws provisions
or the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder, or where any violation of the Agreement occurs.

 

12.         Successors; Binding Agreement. The Company shall have the right to
assign its obligations under this Agreement to any entity that acquires all or
substantially all of the assets of the Company and continues the Company’s
business. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the Company and its successors
and assigns. The Executive may not assign the Executive’s rights or delegate the
Executive’s obligations hereunder.

 

13.         Amendment; Waiver. This Agreement may be amended or modified only by
a written instrument executed by the Company and the Executive. No provision of
this Agreement may be waived, or discharged unless such waiver or discharge is
in writing and signed by the Chief Executive Officer of the Company. Any failure
by Executive or the Company to enforce any of the provisions of this Agreement
shall not be construed to be a waiver of such provisions or any right to enforce
each and every provision in the future. A waiver of any breach of this Agreement
shall not be construed as a waiver of any other or subsequent breach.

 

-5-

 

 

THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS
AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE
AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER,
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Richard S. Gray, Executive   Hudson Highland Group, Inc.         /s/   RICHARD
S. GRAY   By: /s/   MANUEL MARQUEZ DORSCH Signature of Executive     Manuel
Marquez Dorsch     Its Chairman and Chief Executive Officer       January 20,
2012   January 26, 2012 Date   Date

 

-6-

 

 

EXHIBIT A

 

GENERAL RELEASE

 

In consideration of the substantial compensation provided by Hudson Highland
Group, Inc. (the “Company”) under the Executive Agreement (the “Agreement”)
entered into by and between the Company and Richard S. Gray (“Executive”) dated
January 20, 2012, for the benefit of Executive, including the payments and other
benefits that are to be provided to Executive pursuant to the Agreement,
Executive, on behalf of Executive, Executive’s spouse, heirs, executors,
administrators, agents, successors, assigns and representatives of any kind
(hereinafter collectively referred to as the “Releasors”) confirm that Releasors
have, as of the date set forth below (the “Effective Date”), released the
Company, and each of its subsidiaries, affiliates, their employees, successors,
assigns, executors, trustees, directors, advisors, agents and representatives,
and all their respective predecessors and successors (hereinafter collectively
referred to as the “Releasees”), from any and all actions, causes of action,
charges, debts, liabilities, accounts, demands, damages and claims of any kind
whatsoever arising prior to the Effective Date, including, but not limited to,
those arising out of the changes in the terms and conditions of Executive’s
relationship with the Company described in the Agreement. Executive also
releases and waives any claim or right to further compensation, benefits,
damages, penalties, attorney’s fees, costs or expenses of any kind from the
Company or any of the other Releasees based on events occurring prior to the
Effective Date, except for the specific compensation and benefits described in
Section 2 and Section 4 of the Agreement. Executive further agrees not to file,
pursue, or participate in any lawsuits of any kind in either state or federal
court against any of the Releasees with respect to any claim released herein,
including any claim arising out of or in connection with the employment of
Executive by the Company or the termination of such employment (other than
pursuing a claim for unemployment compensation benefits to which Executive may
be entitled). This General Release specifically includes, but is not limited to,
a release of any and all claims pursuant to state or federal wage payment laws
and those arising under any labor, employment discrimination (including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended; Title
VII of the Civil Rights of Act of 1964, as amended; the Rehabilitation Act of
1973; the Reconstruction Era Civil Rights Acts, 42 U.S.C. § 1981 – 1988; the
Civil Rights Act of 1991; the Americans with Disabilities Act; the New York
Human Rights Law, as amended; state or federal family and/or medical leave
acts), contract or tort laws, equity or public policy, wrongful termination,
retaliation, defamation, misrepresentation, invasion of privacy, or negligence
standard, whether known or unknown, certain or speculative, which against any of
the Releasees, any of the Releasors ever had or now has.

 

Notwithstanding the foregoing, this General Release does not waive rights, if
any, Executive or Executive’s successors and assigns may have under or pursuant
to, or release any member of Releasees from obligations, if any, it may have to
them or to their successors and assigns on claims arising out of, related to or
asserted under or pursuant to the Agreement or any indemnity agreement or
obligation contained in or adopted or acquired pursuant to any provision of the
charter or by-laws of the Company or its subsidiaries or affiliates or in any
applicable insurance policy carried by the Company or its affiliates for any
matter which arises or may arise in the future in connection with Executive’s
employment with the Company. Further, Executive is not waiving, releasing or
giving up any claim for vested benefits under any retirement plan or any right
to continued benefits in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985.

 

-7-

 

 

The Company (and all other Releasees) hereby releases Executive (and the other
Releasors) from any and all actions, causes of action, charges, debts,
liabilities, accounts, demands, damages and claims of any kind whatsoever
arising prior to the Effective Date. This General Release does not release
Executive from Executive’s ongoing obligations under the Agreement.

 

Executive hereby acknowledges that Executive has at least twenty-one (21) days
to review this General Release from the date of the Agreement and Executive has
been advised to review it with an attorney of Executive’s choice. Executive
further understands that the twenty-one (21) day review period ends when
Executive signs this General Release. Executive also has seven (7) days after
Executive signs this General Release to revoke by so notifying the Company in
writing. Failure to provide this General Release does not delay occurrence of
the Departure Date (as defined in the Agreement).

 

Executive acknowledges that Executive’s eligibility for the payments and other
benefits described in Section 2 of the Agreement is contingent on Executive’s
signing and returning this General Release to the Company in a timely manner and
on its taking effect thereafter in accordance with its terms.

 

Executive acknowledges that Executive has carefully read this General Release,
knows and understands the contents hereof and its binding legal effect.
Executive signs the same of Executive’s own free will and act, and it is
Executive’s intention that Executive be legally bound thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this General Release this
____ day of __________, 2012.

 

Richard S. Gray       Hudson Highland Group, Inc.                 By            
  Manuel Marquez Dorsch                 Its   Chairman and Chief Executive
Officer

 



-8-

